DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 1 November 2019 has been entered. 

Examiner Notes
The Examiner notes that any objection and/or rejection previously set forth in the Final Office Action filed 3 June 2019 and not repeated herein are overcome and hereby withdrawn. 

Claim Objections
Claim 13 is objected to because of the following informalities:
Claim 13, line 2, it is suggested to change “polymeric support layer film” to --polymeric support film-- as it appears to be Applicant’s intent and to keep claim 13 consistent with claim 12. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 11-16 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “undesired liquids” and is indefinite. It is unclear what structure or absorption characteristics are required to selectively absorb undesired liquids, while not absorbing other liquids. For the purpose of examination, “liquids” is interpreted to read on the limitation.
Claims 8 and 9 recite the phrase “at least about” and are indefinite for reciting this relative term (MPEP 2173.05 (b)). Applicant’s specification as originally filed remains silent regarding explicit definitions for these terms. For the purpose of examination, ranges and values preceded by these terms are interpreted as including acceptable ranges of deviation/error associated with measurement as would be determined by one of ordinary skill in the art.
Claims 2-9 and 11-16, are also rejected under 35 U.S.C 112(pre-AIA ), second paragraph, since these claims depend from the claims rejected above and do not remedy the aforementioned deficiencies.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claims 1-4, 12, 13, 15, and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cichowski et al. (US 2012/0114808; “Cichowski”) in view of Masumi et al. (JP 10-237405; “Masumi”).
Regarding claims 1-3, 15, and 16, Cichowski teaches a food packaging useful for cooking food in a microwave and absorbing liquids ([0001-0002, 0007, 0023]), which reads on the limitation of a peelable microwavable food package capable of absorbing liquids released from a packaged food item recited in claim 1. The packaging comprises a first film and a second film, wherein the first film may be made from a variety of polymer materials ([0007, 0019]), which reads on the limitations of a first film that defines a food item receiving space, and a second film recited in claim 1.
The second film comprises an absorbent layer and a middle adhesive layer ([0007]), which reads on the limitations of the second film comprising an outer layer comprising an absorbent material, and a second layer comprising a polymeric bonding material recited in claim 1. The absorbent layer is paper-based, and the adhesive layer is a polyethylene adhesive ([0021-0022]), which reads on the limitations of the absorbent material comprising paper-based materials and the polymeric bonding material comprising a non-oriented polyethylene layer, wherein the second film defines a food item platform upon which liquids released from the food item are absorbed therein recited in claim 1. It is noted that, the non-oriented state is the simplest state a polymeric layer can be, and since there is no teaching in Cichowski regarding oriented polymeric layers (i.e.,
The first film and the absorbent layer of the second film are heat sealed together to form a releasable seal (i.e., a peelable seal) that encloses a food product ([0005, 0019-0022], Fig. 2), which reads on the limitation of a peelable seal formed between the outer sealant layer of the first film and the absorbent material comprising paper-based materials of the outer layer of the second film to enclose the food item therein recited in claim 1. It is noted that the first film is heat sealed to the second film, and given that a heat sealing process causes polymeric materials to melt and flow, it is clear to one of ordinary skill in the art that there is a reasonable expectation of success for the polymeric materials in the absorbent layer and the second layer to adhere and be in contact with the outer sealant layer of the first film as presently claimed.    
 
    PNG
    media_image1.png
    798
    755
    media_image1.png
    Greyscale

Figure 2 of Cichowski illustrating a food package.
Cichowski is silent regarding the first film (an outer sealant layer) comprising an ethylene/vinyl acetate (EVA) copolymer having a melt index of at least 20 g/10min or at least 30 g/10min (as required by claim 2), and containing at least 12 or 18 wt.% vinyl acetate content (as required by claims 3).
Masumi teaches a cover material comprising a heat sealing layer which is sealed to a container that allows the container to be easily opened and withstand boiling (heating) conditions ([0001-0003, 0030, 0040]). The container is used to enclose foodstuff ([0001-0002]). The heat sealing layer comprises an EVA copolymer, wherein the vinyl acetate content is in the amount of 8 to 42% by weight and the melt flow (i.e. melt index, MFR) is 0.1 to 70 g/10min ([0013]). The MFR is in accordance with ASTM D-1238, wherein the test conditions are 190ºC/2.16kg ([0005]). The cover exhibits excellent adhesive properties with polypropylene (PP) and excellent peelable properties, even after boiling sterilization temperatures ([0001, 0005, 0015, 0030, 0040]). 
Cichowski and Masumi are both directed towards food packaging comprising components sealed to each other (e.g., lid and body). It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the first film of the packaging of Cichowski by utilizing a heat sealing layer comprising EVA for sealing the package and enclosing a food product as taught by Masumi in order to have excellent adhesive properties to polypropylene, sufficient boiling resistant properties, and is easy to open. 
As such, the first film (outer sealant layer) of Cichowski in view of Masumi comprises a heat sealing layer containing an EVA having a vinyl acetate content of 8 to 42 wt.% and a melt index of 0.1 to 70 g/10min, which overlaps, and therefore renders obvious, the limitations of the first film comprising an outer sealant layer containing a heat sealable material of EVA comprising at least 12 or 18 wt.% of vinyl acetate content and a melt index of at least 20 or 30 g/10min measured by ASTM D-1238 recited in claims 1-3. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  

Cichowski in view of Masumi is silent regarding the peelable seal has a seal strength of at least 100, 200, or 300 gram/inch (as required by claims 15 and 16) at a temperature of 149℃.
However, it is noted that the packaging of Cichowski in view of Masumi would have comprised a heat sealable first film comprised of EVA having a vinyl acetate content of 8 to 42 wt.% heat sealed to a second film comprised of non-woven cellulose fabric and synthetic fibers (i.e., PP). Additionally, Applicant’s disclosure teaches that the use of an outer layer comprising EVA having at least 12 wt.% of vinyl acetate content to achieve fusion bonding between the first film and second film (see paragraph 35 of Applicant’s specification as filed). 
Therefore, the packaging of Cichowski in view of Masumi can be identical or substantially identical to the food package claimed and disclosed by Applicant in terms of the outer sealant layer comprising EVA with 12 wt. % of vinyl acetate content, and the second film having an absorbent layer containing non-woven cellulose and synthetic fibers.
In the absence of any objective evidence to the contrary, there is a reasonable expectation that the packaging of Cichowski in view of Masumi comprises embodiments that reads on the limitation of a peel strength of at least 100, 200, or 300 gram/inch at a temperature of 149℃ recited in claims 1, 15, and 16. As set forth in MPEP 2112 V and MPEP2112.01 I/II, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.

Regarding claim 4, Cichowski further teaches that the absorbent material comprises cellulose fibers (i.e., non-woven paper) and PP fibers ([0021-0023, 0030]), which reads on the 

Regarding claims 12 and 13, Cichowski teaches that the second film comprises an outer layer containing an oriented polyethylene terephthalate (OPET) ([0021]), which reads on the limitations of the second film comprises a polymeric support film containing OPET recited in claims 12 and 13.

Claims 5-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cichowski and Masumi as applied above in claims 1 and 4, and further in view of Roberts (US 2005/0004541; “Roberts”).
Regarding claim 5, as described above, Cichowski in view of Masumi teaches a food packaging that reads the limitations of claim 1. Cichowski further teaches that the absorbent material comprises cellulose and PP ([0021-0023, 0030]).
Cichowski in view of Masumi is silent regarding the absorbent layer comprises a cellulosic or paper-based fiber layer and a polyolefin synthetic fiber layer. 
Roberts discloses an absorbent core containing an absorbent layer useful for food packaging that absorbs liquids from food ([0002, 0008, 0014]). The absorbent layer may be two strata (i.e., two layers) comprising natural fibers, synthetic fibers or a mixture thereof, wherein at least one stratum is a fibrous absorbent layer with an upper and lower surface ([0008, 0018, 0019]). The lower surface of the fibrous absorbent layer comprises a vapor-transmission moisture barrier ([0019]). The natural fibers may be cellulose ([0018, 0024]). The vapor-
Cichowski in view of Masumi, and Roberts are both directed towards food packing comprising absorbent layers containing cellulose and PP. It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the absorbent layer of Cichowski in view of Masumi by forming multilayer absorbent core containing a cellulose layer and a PP layer as taught by Roberts motivated by the expectation of forming an absorbent material that contains an absorbent layer to absorb layers and a vapor-transmission moisture barrier to prevent liquid transmission. As such, the absorbent layer of Cichowski in view of Masumi and Roberts comprises a cellulosic fiber layer (i.e., absorbent layer) and a PP fiber layer (i.e., vapor-transmission moisture barrier), which reads on the limitation of the absorbent material comprises a cellulosic layer and polyolefin synthetic fiber layer recited in claim 5. 

Regarding claims 6 and 7, Cichowski in view of Masumi is silent regarding the absorbent layer comprises a blend of paper-based fibers and PP synthetic fibers.
Roberts discloses an absorbent core comprising an absorbent layer useful for food packaging that absorbs liquids from food ([0002, 0008, 0014]). The absorbent layer may be a monolayer comprising natural fibers, synthetic fibers or a mixture thereof, wherein the natural fibers may be cellulose and the synthetic fibers may be polypropylene ([0008, 0018, 0024]).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the absorbent layer of Cichowski in view of Masumi to have formed the absorbent layer (i.e., monolayer) containing a mixture of cellulose and PP synthetic fibers as taught by Roberts motivated by the expectation of forming a monolayer absorbent core for food .


Claims 8 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cichowski and Masumi as applied above in claim 1, and further in view of Bair (US 5,096,722). 
Regarding claims 8 and 9, as described above, Cichowski in view of Masumi teaches a food packaging that reads on the limitations of claim 1.
Cichowski in view of Masumi is silent regarding the basis weight and absorption capacity of the absorbent material.
Bair discloses an absorbing layer for food packaging with an absorption capacity of 10 times or more (i.e., 1000% or more) of the dry weight of the layer (col. 5, lines 9-17). The absorbing pad has a dry weight (i.e., base weight) of 2000 g/m2 (0.2 g/cm2) (col. 5, lines 9-17). The absorbing layer allows for liquids to be absorbed and retained during cooking (col. 5, lines 1-8).
Cichowski in view of Masumi, and Bair are both directed towards packaging for food containing absorbing layers. It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the absorbent layer of Cichowski in view of Masumi by using an absorbing layer having a dry weight of at least 2000 g/m2
As such, the absorbent layer of Cichowski in view of Masumi and Bair has an absorption capacity of 10 times or more, which overlaps, and therefore renders obvious, the absorbent material having a water absorption capacity of at least about 500% as recited in claim 8. The absorbent layer has a base weight of at least 2000 g/m2, which overlaps, and therefore renders obvious, the absorbent material having a basis weight of at least 54 g/m2 as recited in claim 9. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cichowski and Masumi as applied above in claim 1, and further in view of Pawlowski et al. (US 4,935,276; “Pawlowski”). 
Regarding claim 11, as described above, Cichowski in view of Masumi teaches a food packaging that reads on the limitations of claim 1.
Cichowski in view of Masumi is silent regarding the polymeric bonding material is a non-oriented low density polyethylene (LDPE).
Pawlowski discloses an absorbent layer utilized in packages for food products (col. 1, lines 5-7). The layer comprises an absorber layer bonded to a base layer using a bonding layer (col. 3, lines 22-26, 43-45, 64-65). The bonding layer bonds the absorber layer to the backing/base layer, and low density polyethylene (LDPE) is a preferred material for the bonding layer (col. 3, lines 1-11, 65-67, col. 6,  lines 29-31).
Cichowski in view of Masumi, and Pawlowski are both directed towards absorbent layers useful for food packaging. It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the adhesive layer of Cichowski in view of Masumi by 
As such, the adhesive layer of Cichowski in view of Masumi and Pawlowski comprises a LDPE, which reads on the limitation of the polymeric bonding material comprises a non-oriented LDPE layer recited in claim 11. The non-oriented state is the simplest state a polymeric layer can be, and since there is no teaching in Cichowski or Pawlowski regarding oriented polymeric layers (i.e., no stretching of the layer), one of ordinary skill in the art would understand the LDPE layer of Cichowski in view of Masumi and Pawlowski is a non-oriented LDPE layer.


Response to Arguments
Claim Rejections under 35 U.S.C. 103(a) over Cichowski et al. (US 2012/0114808) in view of Masumi et al. (JP 10-237405), and further in view of Roberts (US 2005/0004541), Bair (US 5,096,722), or Pawlowski et al. (US 4,935,276).
Applicant’s arguments and Declaration by Nelson filed 1 November 2019 have been fully considered but they are not persuasive. 
Applicant asserts the following arguments addressed below:
Regarding argument (1),
However, the basis of the rejection relies on the combination of Cichowski and Masumi. Cichowski teaches that the first film (22) may be made from a variety of other materials including various polymer or other materials, and the second film (24) comprises an absorbent layer (36) containing polypropylene fibers (Cichowski [0019, 0022]). Masumi discloses a sealing layer capable of withstanding boiling (heating) conditions containing ethylene vinyl acetate (EVA) copolymer with a vinyl acetate content of 8 to 42% by weight that exhibits excellent adhesive properties with polypropylene, excellent peelable properties, and sufficient boiling resistance (Masumi [0005, 0013-0015, 0030, 0040]). Cichowski simply states that the first film may exhibit sufficient rigidity to support food during heating and consumption. One of ordinary skill in the art would understand that any material that can withstand heating conditions such as boiling would reasonably satisfy Cichowski’s “sufficient rigidity” statement. Therefore, Masumi provides teaching, suggestion, and motivation to use a sealing layer containing EVA, and one of ordinary skill in the art would reasonably use a sealing layer containing EVA for the first film (22) of Cichowski as a material that has adhesive properties with polypropylene. As established by MPEP 2145 (IV), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.
Moreover, Cichowski discloses that the first film (22) may have sufficient rigidity to support food, as well as the second film may be a substantially rigid film ([0019-0020]). Therefore, one of ordinary skill in the art would reasonably understand that the first film (22) of Cichowski is not required to have a rigid first film (22), and that Applicant’s interpretation is narrow given the broader teachings of Cichowski using other polymer materials.
Furthermore, Cichowski does not criticize, discredit, or otherwise discourage the use of EVA in the first film, rather it teaches that the first film can be made of semi-rigid materials, but is not required. Therefore, the semi-rigid materials are merely possible materials and Masumi provides EVA that can be used for a film in food package. As established in MPEP 2123 (II), disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments. As such, Applicant’s argument is not found persuasive.

Regarding argument (2), on page 6 of the remarks, Applicant asserts that the first film (22) does not include multiple layers.
However, it is noted that the feature upon which Applicant relies (i.e., first film including multiple layers) is not recited in the rejected claims. As established by MPEP 2145 VI, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. As such, Applicant’s argument is not found persuasive. 

Regarding argument (3), on page 7 of the remarks, Applicant asserts that Masumi does not disclose the blend containing EVA sealing to any fiber.
However, Masumi discloses that the blend containing EVA has good sealing properties (adhesion) to polypropylene material. Therefore, one of ordinary skill in the art would reasonably understand that sealing of the blend to PP fibers or a PP film is possible, and that there will be adhesion between the two materials due to the presence of PP material, not the form of the PP material. As such, Applicant’s argument is not found persuasive.

Regarding argument (4), on pages 7 and 8 of the remarks, Applicant asserts that there is no teaching or suggestion that Cichowski needs the sealing features associated with Masumi, and there is no reason to include the EVA composition of Masumi. Additionally, the use of 0 to 30 wt.% of EVA reduces the seal strength rather than increases according to the Declaration filed 1 November 2019.
However, Cichowski discloses heat sealing the first film (22) and the second film (24), wherein the first film (22) can be a variety of polymers ([0019, 0022]). 
Masumi discloses heat sealing of a blend comprising 5 to 30 wt.% of EVA having a vinyl content of 8 to 42 wt. % to provide excelling adhesive properties with polypropylene used for a food container ([0002, 0005, 0013-0015]). Additionally, Masumi discloses that the adhesion portion is easy to open, and provide comparative examples of the heat seal being too hard to open ([0003, 0032-0033, 0030, 0040]). Therefore, one of ordinary skill in the art would reasonably understand that the sealing properties of a blend containing 5 to 30 wt.% of EVA is capable of providing sufficient sealing that allows for adhesive properties that are not too low (insufficient sealing and risk of the package opening) or too high (difficult to open the packaging). As such, Applicant’s argument is not found persuasive.

Declaration
Regarding the Declaration of Kevin P. Nelson, filed on 1 November 2019, it is noted that the provided examples regarding the semi-rigid materials focus on a narrow disclosure of Cichowski, and do not include the broader teachings of other materials that can be used for the first film (22) including flexible materials such as EVA. Cichowski teaches that the first film may exhibit sufficient rigidity to support food during heating and consumption ([0019]). As 
Moreover, Masumi provides teaching, suggestion, and motivation that a sealing layer comprising a blend that contain 5 to 30 wt.% of EVA with a vinyl acetate content of 8 to 42 wt.% exhibits sufficient sealing with an adjacent layer comprising PP as discussed above. Additionally, the EVA blend of Masumi having a reduced PP seal strength is by design as Masumi discloses the packaging being easy to open and withstanding boiling (heating conditions) as discussed above (Masumi [0030, 0040]). 
Furthermore, it is noted that the claims do not require the first film be a multilayer film, and that the specification is not read into the claims. Therefore, the data and conclusion provided by the Declaration are not found persuasive and the packaging of Cichowski in view of Masumi is deemed proper and maintained. 


Relevant Prior Art 
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Juhl et al. (US 5,382,391) – discloses a polyolefin blend comprising EVA with an vinyl acetate content of 8 to 24 wt.% for increased physical strength such as puncture resistance used for films in food packaging (col. 1, line 10-17, col. 4, line 67 to col. 5, line 10).
Friedrich (US 5,213,900) – discloses multilayer films suitable for food packaging, wherein EVA is known for structural strength and providing excellent adhesion to an adjacent layer, which may decrease or even obviate the need for an adhesive (col. 1, lines 9-21, col. 6, lines 44-54). 
Pockat et al. (US 5,023,121) – discloses an easily open package made by heat sealing a first web to a second web, wherein the second web comprises an EVA resin with about 6 to 20 wt. % (abstract, col. 4, lines 58 to col. 5, lines 24, col. 8, lines 2-14). 
Georgelos et al. (US 5,635,261) – discloses food packaging films having a heat sealable layer, where EVA is a useful material in mono and multilayer thermoplastic films and are known for providing heat sealing properties (col. 1, lines 5-9, col. 3, lines 38-42).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS FITZHUGH whose telephone number is 571-270-7233.  The examiner can normally be reached on 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/J. F./
Examiner, Art Unit 1782 


/Eli D. Strah/Primary Examiner, Art Unit 1782